DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: movement detection unit, sound detection unit in claims 1, 3, 5, 9, 12, 14, 16,17, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, and 4-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clack US 20210044782 in view Vagelos US 20180041735.

Regarding claim 1, Clack disclose(s) the following claim limitations:
1. A mobile video surveillance device comprising: 
a camera device configured to capture video images [paragraph 6]; 
a transceiver configured to transmit and stream the video images over a network to a video receiving computer for at least one of the following: viewing on a display, viewing on a wireless device, or storage in a database (i.e. the mobile surveillance system further includes a transmitter for transmitting information relating to images generated by the plurality of cameras to be received by a remote device for remotely monitoring the environment) [paragraph 6]; 
a video capturing input device configured to receive an input to initiate operation of the camera device and initiate video streaming by the transceiver (i.e. the mobile surveillance system further includes at least one motion detection device for detecting motion within the field of at least one of the plurality of cameras and generating a signal in response to the detected motion) [paragraph 6]; 
a processor configured to control the camera device and the transceiver based on the video capturing input device (i.e. the means for controlling the operation of the cameras comprises a timing device.) [paragraph 6]; 
a movement detection unit (motion sensor [42]) configured to detect a movement, the movement detection unit and the processor configured to determine specific movement (i.e. the mobile surveillance system further includes at least one motion detection device for detecting motion within the field of at least one of the plurality of cameras and generating a signal in response to the detected motion) [paragraph 6]; and 
the video capturing input device configured to be responsive to the movement detection unit detecting the specific movement to initiate operation of the camera device and initiate video streaming by the transceiver in response to operation of the video capturing input device (i.e. images can be transmitted in real time (i.e. “live streamed”) via a wireless transmission device and received and displayed on a smartphone provided with a suitable app or stored remotely) [paragraph 22].  
Clack do/does not explicitly disclose(s) the following claim limitations:
a housing configured to house the camera device, the transceiver, the video capturing input device, and the processor
However, in the same field of endeavor Vagelos discloses the deficient claim limitations, as follows:
a housing configured to house the camera device, the transceiver, the video capturing input device, and the processor [fig. 2]; 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Clack with Vagelos to have a housing configured to house the camera device, the transceiver, the video capturing input device, and the processor.
It would be advantageous because having a housing provides a container to hold all of the components is convenient for portability. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Clack with Vagelos to obtain the invention as specified in claim 1.


Regarding claim 2, Clack meets the claim limitations, as follows: 
The mobile video surveillance device according to claim 1 wherein the transceiver is configured to stream the video via wireless broadband data service (i.e. system can include a smart phone with a SIM card for remote communication with at least 4G capability (broadband)) [paragraph 22].  

Regarding claim 4, Clack meets the claim limitations, as follows: 
The mobile video surveillance device according to claim 1 further comprising a SIM card configured for authentication of wireless service (i.e. system can include a smart phone with a SIM card for remote communication with at least 4G capability (broadband)) [paragraph 22].  

Regarding claim 5, Clack meets the claim limitations, as follows:
The mobile video surveillance device according to claim 1 further comprising: a sound detection unit (microphone [61) configured to detect sounds, the sound detection unit and the processor configured to determine a specific sound; and the video capturing input device comprising the sound detection unit, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to the sound detection unit [paragraph 20,40]. 

Regarding claim 6, Vagelos meets the claim limitations, as follows:
The mobile video surveillance device according to claim 5 wherein the specific sound comprises at least one of the following: shouting, yelling, loud voices, or gunshots [paragraph 20,40].  

Regarding claim 7, Vagelos meets the claim limitations, as follows:
The mobile video surveillance device according to claim 1 further comprising: the video capturing input device configured to receive a request over the network by the transceiver, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to receiving the request over the network by the video capturing input device (i.e. a video capturing input device configured to receive an input to initiate operation of the camera device and initiate video streaming by the transceiver) [paragraph 7].  

Regarding claim 8, Vagelos meets the claim limitations, as follows:
The mobile video surveillance device according to claim 1 further comprising: a location determination device configured to determine a location of the mobile video surveillance device and transmit the location of the mobile video surveillance device in response to at least one of the following: a request received over the network, a request from the wireless device, and an operation of the video capturing input device [paragraph 22].  

Regarding claim 9, Vagelos meets the claim limitations, as follows:
The mobile video surveillance device according to claim 1 further comprising: 
a movement detection unit configured to detect a movement of the housing, the movement detection unit and the processor configured to determine specific movement (i.e. movement detector detects unusual (specific) movement) [paragraph 39]; 
the video capturing input device configured to be responsive to the movement detection unit detecting the specific movement, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to the movement detection unit (i.e. the video streaming control application may implement video streaming when the unusual or specific movement is detected) [paragraph 39]; 
a sound detection unit configured to detect sounds, the sound detection unit and the processor configured to determine a specific sound (i.e. audio input/output device 122 may detect unusual or specific sounds (unusual activity) by the user 1 suggesting an event that should be subject to video streaming by the body worn video device) [paragraph 40]; 
the video capturing input device comprising the sound detection unit, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to the sound detection unit (i.e. audio input/output device 122 may detect unusual or specific sounds (unusual activity) by the user 1 suggesting an event that should be subject to video streaming by the body worn video device) [paragraph 40]; and 
the video capturing input device configured to receive a request over the network by the transceiver, wherein the video capturing input device and the processor are configured to initiate operation of the camera device and initiate video streaming by the transceiver in response to receiving the request over the network, wherein the specific sound comprises at least one of the following: shouting, yelling, loud voices, or gunshots (i.e. audio input/output device 122 may detect unusual or specific sounds (unusual activity) by the user 1 suggesting an event that should be subject to video streaming by the body worn video device) [paragraph 40].  

Regarding claim 10, Vagelos meets the claim limitations, as follows:
A system comprising the mobile video surveillance device according to claim 1, and further comprising: the video receiving computer configured to receive the video images streamed over the network; the display configured to display the video images streamed over the network to the video receiving computer; and the database configured to store the video images streamed over the network to the video receiving computer (i.e. video streamed over the network and displayed) [paragraph 23; fig. 1].  

Regarding claim 11, Vagelos meets the claim limitations, as follows:
A system comprising the mobile video surveillance device according to claim 1, and further comprising: a wireless device configured to receive the video images streamed over the network; and the wireless device including a display configured to display the video images streamed over the network to the video receiving computer (i.e. video wirelessly streamed over the network and displayed) [paragraph 23; fig. 1].  

Claim 12 is rejected using similar rationale as claim 1 and further below.
Vagelos meets the claim limitations, as follows:
wherein the video capturing input device comprises an input device configured as at least one of the following: a button arranged on the housing and a touchscreen arranged in a display of the housing (i.e. touchscreen 180) [paragraph 28; fig. 2].  

Claim 13 is rejected using similar rationale as claim 2.
Claim 15 is rejected using similar rationale as claim 4.
Claim 16 is rejected using similar rationale as claim 9.
Claim 17 is rejected using similar rationale as claim 5.
Claim 18 is rejected using similar rationale as claims 5 and 6.
Claim 19 is rejected using similar rationale as claim 7.
Claim 20 is rejected using similar rationale as claim 8.
Claim 21 is rejected using similar rationale as claim 9.
Claim 22 is rejected using similar rationale as claim 10.


Claim(s) 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clack and Vagelos in view of Diaz US 20140375457.
Regarding claim 3, Clack and Vagelos do/does not explicitly disclose(s) the following claim limitations:
wherein the movement detection unit comprises one of the following: a passive infrared (PIR) sensor, a microwave sensor, an ultrasonic transducer, an electric eye, and a tomographic motion detector
However, in the same field of endeavor Diaz discloses the deficient claim limitations, as follows:
wherein the movement detection unit comprises one of the following: a passive infrared (PIR) sensor, a microwave sensor, an ultrasonic transducer, an electric eye, and a tomographic motion detector (i.e. PIR sensor used to detect motion) [paragraph 61].  
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the teachings of Clack and Vagelos with Diaz to have the movement detection unit comprises one of the following: a passive infrared (PIR) sensor, a microwave sensor, an ultrasonic transducer, an electric eye, and a tomographic motion detector.
It would be advantageous because these are common motion sensors used to detection motion each with certain advantages. 
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of filing, to modify the teachings of Clack and Vagelos with Diaz to obtain the invention as specified in claim 3.

Claim 14 is rejected using similar rationale as claim 3.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED T WALKER whose telephone number is (571)272-1839.  The examiner can normally be reached on M-F: 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jared Walker/Primary Examiner, Art Unit 2426